DETAILED ACTION
Prior to a decision on the appeal,  prosecution in this application has been reopened in view of newly discovered references. Therefore the appeal filed on October 28th, 2021 is being withdrawn. Applicant may request a refund of the appeal fee, or may apply the fee to a future appeal on this application. 
Claims 1–20 are pending in the present application. Of these, claims 1-13 are withdrawn. 
Claims 14, 17, and 19 have been amended and claims 15-16, 18, and 20 remain original in the amendment filed on December 16th, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Affidavit
The affidavit filed under 37 CFR 1.132 filed on December 16th, 2020 is insufficient to overcome the rejection of claims 14–20 based upon 35 U.S.C. 101 and 35 U.S.C. 112(a) as set forth in the last Office action because: 
It fails to address the subject matter specifically claimed in the current application regarding inducing rapid rotation of the first working material within the chamber by ion-neutral coupling. No data was provided on the rotation. In addition, it fails to address directing laser light on a photoemissive compound to reduce the Coulomb barrier and increase the rate of the fusion reaction. No data was provided on directing laser light to a photoemissive compound in the chamber, nor was data provided showing a reduction in the Coulomb barrier, nor was data provided showing that the rate of fusion increases from directing the laser light to the chamber.  
In addition, it does not address the possibility of experimental errors and how those possibilities were excluded. Because none of the papers presented in support of Applicant’s assertions of fusion are peer-reviewed, and because Applicant proposes a “cold fusion” system, or one where fusion may take place at thousands rather than the conventional hundreds of millions of degrees Celsius applied in the ongoing and universally recognized ITER experiment for producing fusion reactions, Applicant is required to show extensive proof of operability and repeatability. Otherwise, others seeking to reproduce Applicant’s invention would experience unnecessary hardship to recreate the conditions for fusion to occur. 
It is suggested to provide an affidavit with experimental data supporting and confirming the claims of the current application, and to cite the steps taken to exclude experimental error.

Response to Amendments
Applicant's amendments to the claims filed on December 16th, 2020 are accepted because they add no new matter.
The former rejections under 35 U.S.C. 112(b) are withdrawn in view of the amendments, however new rejections are presented.
The rejections under 35 U.S.C. 112(a) and 35 U.S.C. 101 are maintained for the reasons cited below.
Response to Arguments
Applicant's arguments filed in the appeal brief of October 28th, 2021 are summarized as follows:
Evidence of record (App. Br. 3–4): Applicant maintains that evidence was presented in the manuscript entitled “Electron Catalyzed Fusion”. Firstly, this manuscript was created by 
35 U.S.C. 112(a) rejection (App. Br. 5–6): Applicant states “it is not necessary for one of ordinary skill in the art to make and use a perfected, commercially viable embodiment absent a claim limitation to that effect”. However, the 112(a) rejection was not about a perfected embodiment, but about the enablement for meeting the actual claim limitations. Applicant has not provided claims with enough structure to enable one of ordinary skill in the art to make and use the method because of the intended use limitations: “reduce the Coulomb barrier”, “increase the rate of the fusion reaction”, and “a velocity of the first working material is sufficiently rapid to induce fusion of the first reactant and the second reactant” without providing enough steps in the method to achieve these intended results. How does one reduce a Coulomb barrier and increase the rate of a fusion reaction by simply directing light from a laser to a photoemissive compound in the chamber? Essential steps are missing relating possible photons emitted from the photoemissive compound to an interaction with the ions and/or neutrals in the plasma so as to produce rotation that will then cause the electrons to move to a thin layer that will then allow the 
35 U.S.C. 101 rejection (App. Br. 6): Applicant notes that the Federal Circuit has stated “the claimed device must be totally incapable of achieving a useful result”. Applicant has defined in the Specification and the experimental papers provided that the main intended result is  fusion. The decision on whether or not fusion has taken place rests on Applicant’s demonstration of experimental results. As stated above, in view of the fact that Applicant has presented only non-peer reviewed papers on experimental results, the Office requires additional data on how other effects were excluded that might have mimicked the measurements indicating fusion, because extraordinary claims require extraordinary demonstration of results.

Claim Objections
Claim 15 is objected to because it states “connecting the laser to an optical fiber that extends into the chamber and terminates at a point near the a plate”.- an extra article is present

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
This is a provisional nonstatutory double patenting rejection.

Claim 14 is also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17–18 of copending Application No. 16/682875 because it is entirely anticipated.
Claim 14 is also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/379005 because it is entirely anticipated.
Claim 14 is also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29 and 33 of copending Application No. 15/974592 because it is entirely anticipated.
Claim 14 is also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 15/006669 because it is entirely anticipated.
The above cited copending applications teach essentially the same claim 14 limitations, in addition to more detailed limitations, with slight variations of language and intended use.

Claim Rejections - 35 USC § 101
Claims 14–20 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility. The specification’s disclosed utility of energy production at [0077] is not credible because insufficient evidence has been provided showing net energy production and/or excluding other causes for the results. Please refer to the former rejection under 101 in sections 6-7 of the Final Action mailed on February 5th, 2021, incorporated herein. 

Claim Rejections - 35 USC § 112(a)
Claims 14–20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Please refer to previous rejection in sections 8-9 of the Final Action, incorporated herein.
To summarize, the claims encompass achieving controlled nuclear fusion, the nature of the invention is not known in the art for producing controlled nuclear fusion, the state of the prior art is such that it is not made or used by others, the level of ordinary skill in the art would be able to produce tokamak or field-reversed configuration-type fusion reactors but not use the rapid rotation/ directing laser light/ reducing coulomb barrier method for reproducibly producing fusion, the predictability is unknown because the invention is based on new theory of reducing the coulomb barrier in a novel way in an unconventional apparatus. Although the inventor has provided some direction on making the invention along with providing the existence of “working” samples, it is unclear up to what point they are “working” because more data is needed.
Claim 17 is further rejected under 112(a) for lack of written description because it cites a “flue gas” material. It is unclear how a plate may be associated with a flue gas material. Fleeting reference is provided in the specification para. 191, without explanation. How is a gas kept near the wall of a plate? It is known that flue materials may be used to protect an object by providing a lining, but it is not understood how a gas may provide this lining. In addition, as best could be 

Claim Rejections - 35 USC § 112(b)
Claims 14–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the following intended use limitations: “reduce the Coulomb barrier”, “increase the rate of the fusion reaction”, and “a velocity of the first working material is sufficiently rapid to induce fusion of the first reactant and the second reactant” without providing enough steps in the method to achieve these intended results.
It is unclear how directing laser light to a photoemissive compound will reduce the Coulomb barrier or increase the rate of a fusion reaction. It is unclear how much “sufficiently rapid” rotation is required such that fusion reactions take place, therefore the metes and bounds of the claim are unclear. Please note a recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111- 2115. This interpretation will apply to the limitations of intended use recited above.
Claim 16 recited the following intended use limitation: “further comprising emitting the light from the laser through the optical fiber such that the light is incident on the photoemissive compound causing the photoemissive compound to emit electrons to increase the electron shielding effect within the chamber”. Claiming that emitting electrons from a photoemissive compound will increase the electron shielding effect is purely intended use. It is unclear what will cause that intended use without sufficient structure. Please refer to the previous section on intended use limitations. The structure of a laser with a photoemissive compound will be considered to satisfy the intended use.
Claim 17 cites “a second laser”. There is no support in the specification for a second laser in addition to a first laser. It is unclear if Applicant meant to refer back to the laser of claim 14.
Claim 17 is further rejected under 112(b) because it cites a “flue gas” material. It is unclear how a plate may be associated with a flue gas material. Fleeting reference is provided in the specification para. 191, without explanation. How is a gas kept near the wall of a plate? It is known that flue materials may be used to protect an object by providing a lining, but it is not understood how a gas may provide this lining. In addition, there is description of a flue gas being excited by a laser in the specification, so it is unclear how an emission of flue gas material may be produced. Therefore, it is not understood how to interpret this claim.
Claim 19 is further rejected under 112(b) because it cites “further including the step of providing a least one of the first working material and the second working material that is an efficient electron emitter, such that wherein space charge effects operate to increase a cross section of the fusion reactions”. The latter limitation is one of intended use. It is unclear how to provide an efficient enough electron emitter from a first or second working material such that space charge effects operate to increase a cross section of fusion reactions.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14–16 and 18–20 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrik Monkhorst et al* US 7,719,199, hereinafter called “Monkhorst”) in view of Toichi EP 0645777 A1 (hereinafter “Chikuma”).	*previously cited
Regarding claim 14, Monkhorst discloses a method of achieving controlled nuclear fusion in a chamber between a first reactant in a first working material and a second reactant in a second working material comprises the steps of: 
ionizing the first working material to create a plurality of ions (Figs. 14-15; Col. 8 ll. 49-64; Col. 16 ll. 58-64: teach inducing ionization of a material to create an ionized plasma (Col. 16 ll. 58-64)); 
inducing rapid rotation of the first working material within the chamber by ion-neutral coupling (Col. 8 ll. 49-64; Figs. 4,12A-12B, 16, 17; Col. 17 ll. 10-17: mirror coils 330 along with central magnets 325 induce rotation of the annular plasma layer 106 by the Lorentz force which involves coupling between the ions and the magnets. Since the neutrals will inherently couple with the ions through collisions that ionize the neutrals or through kinetic energy transfer, the rotation is effectively induced via ion-neutral coupling); 
bringing together the first reactant and the second reactant in a region of the chamber wherein a velocity of the first working material is sufficiently rapid to induce fusion of the first reactant and the second reactant (Fig. 26; Col. 7 ll. 12-33, Col. 8 ll. 49-64: the chamber 305 is configured with injector ports 340 to bring together first and second working reactants in the form of ion beams 335/350 shown in Figs. 14-15. The first material may correspond to protons, the second material may correspond to boron-11, both cited in Fig. 26; Abstract; Col. 19 ll. 26-53: fusion products are produced in chamber 310 as the reactants in the plasma rotate with 
However, Monkhorst fails to teach directing a laser in the chamber.
Chikuma teaches a fusion apparatus and method, comprising,
directing light from a laser to a photoemissive compound in the chamber and to reduce the Coulomb barrier and increase the rate of a fusion reaction (Chikuma Fig. 1; page 5, col. 7 ll. 15-53: a pulsed laser is directed to a compound in a chamber consisting of an electrode 11, which emits electrons by the photoelectric effect, and may cause spark discharge involving the emission of photons).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to apply the known technique taught by Chikuma of directing laser light into the chamber, to the chamber of Monkhorst. Such a technique may be used to provide energy to the plasma to induce reactions between the reactants.

Regarding claim 15, Monkhorst modified by Chikuma discloses the method of achieving controlled nuclear fusion of Claim 14, wherein the directing light from a laser further includes connecting the laser to an optical fiber that extends into the chamber and terminates at a point near [the] a plate having the photoemissive compound (Chikuma Fig. 1; page 5 col. 7: 15-53: an optical fiber 23 is used to direct the laser into the fusion chamber near electrode plate 11).

Regarding claim 16, Monkhorst modified by Chikuma discloses the method of achieving controlled nuclear fusion of Claim 15 further comprising emitting the light from the laser through the optical fiber such that the light is incident on the photoemissive compound causing the photoemissive compound to emit electrons to increase the electron shielding effect within the 

Regarding claim 18, Monkhorst modified by Chikuma discloses the method of achieving controlled nuclear fusion of Claim 14 further comprising injecting a gas puff through a gas puff inlet into the chamber (Monkhorst Col. 17 ll. 35-42: a background plasma of hydrogen gas is injected into the chamber via coaxial cable guns).

Regarding claim 19, Monkhorst modified by Chikuma discloses the method of achieving controlled nuclear fusion of Claim 14, further including the step of providing a least one of the first working material and the second working material that is an efficient electron emitter, such that wherein space charge effects operate to increase a cross section of the fusion reactions (Fig. 26; Col. 7 ll. 12-33, Col. 8 ll. 49-64: the chamber 305 is configured with injector ports 340 to bring together first and second working material reactants in the form of ion beams 335/350 shown in Figs. 14-15. The first material may correspond to protons, the second material may correspond to boron-11, both cited in Fig. 26. The electrons generated are stated to be confined in a deep potential well. Electrons are states to be rotating in opposite directions to ions in the plasma 106).

Regarding claim 20, Monkhorst modified by Chikuma discloses the method of achieving controlled nuclear fusion of Claim 14, further including the steps of: providing a first working material including a first reactant selected from the group consisting of hydrogen-1, deuterium, tritium, helium-3, lithium-6, lithium-7, boron-11, and nitrogen-15 (Fig. 26; Col. 2 ll. 5-21: boron-11 is cited), and providing a second working material including a second reactant selected 

Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
The cited prior arts teach rotating fusion devices with features in common to Applicant’s claimed invention. Yea may have alternately been used in the place of Chikuma to reject claim 14. 

Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.

Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646